Citation Nr: 0006153	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to a permanent and 
total disability rating for pension purposes. 


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was born in November 1946, graduated from 
high school, and has work experience primarily as a laborer, 
but also worked as a welder and factory worker.

3.  The veteran's service connected disabilities are listed 
as disfiguring scar to the head, residual head trauma rated 
at 0 percent disabling, and residual scar to the left hand, 
middle finger at 0 percent disabling.  

4.  Nonservice-connected disabilities include impulse 
disorder, by history, at 0 percent disabling, chronic 
suppurative mastoiditis, right ear at 10 percent disabling, 
degenerative joint disease of the knees by X-ray at 10 
percent disabling, hearing loss due to mastoiditis at 0 
percent disabling, right wrist fracture at 0 percent 
disabling, and residuals right radius fracture at 0 percent 
disabling.  There are no other innocently acquired disabling 
conditions revealed in the record.  These conditions result 
in a combined nonservice-connected disability rating of 20 
percent.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

6.  The veteran's disabilities are not shown to permanently 
preclude him, individually, from engaging in substantially 
gainful employment, consistent with his age, education, and 
occupational history based on the evidence now of record. 


CONCLUSION OF LAW

Based on the evidence currently on file, the veteran does not 
have permanent and total disability which would preclude an 
average person from engaging in substantially gainful 
employment and he is not individually precluded from 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 4.15, 4.16, 4.17, 4.19, 4.20 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran of a period of war is eligible to receive a pension 
for non-service-connected disability if the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a) 
(West 1991 & Supp. 1999).  This provision sets up a two-part 
test for pension entitlement.  First, the veteran must have 
served for ninety (90) days or more during a period of war.  
In this case, the veteran meets the first part of this test, 
inasmuch as he had qualifying wartime service during the 
Vietnam Era.  

The second part of the test requires that the veteran be 
permanently and totally disabled from disabilities not the 
result of willful misconduct.  38 U.S.C.A. §§ 1521(a), (j) 
(West 1991 & Supp. 1999).  Permanent and total disability can 
be shown in one of two ways.  First, a veteran is permanently 
and totally disabled if he or she suffers from a disability 
which would render it impossible for the average person with 
the same disabilities to follow substantially gainful 
employment and it is reasonably certain that such disability 
will continue throughout the veteran's life.  38 U.S.C.A. § 
1502 (West 1991 & Supp. 1999); 38 C.F.R. § 3.340 (1999).  
This is an objective standard, based on criteria in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
second method, the subjective or "unemployability" test will 
be discussed below.

Objective Standard or Average Person Test,
 Based on Schedule for Rating Disabilities

Turning first to the "objective" standard, a veteran is 
eligible to be rated permanently and totally disabled for 
pension purposes if he or she meets the schedular criteria in 
38 C.F.R. Part 4.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (1999).  A veteran is also entitled to a finding 
of total disability where the schedular rating is less than 
100 percent if application of the schedular criteria shows 
that the veteran has one disability rated 60 percent or more 
or two or more disabilities, with one disability rated at 40 
percent or more and other ratings bringing the combined 
evaluation to 70 percent or more, and the veteran is 
unemployable.  38 C.F.R. § 4.16(a) (1999).  In determining 
the required 60 or 40 percent ratings, provisions in § 
4.16(a)(1) through (5) are applicable and provide that the 
following will be considered as one disability: (1) those 
affecting one or both upper or one or both lower extremities, 
including the bilateral factor; (2) those of common etiology 
or single accident; (3) those affecting a single body system; 
(4) those incurred in action; or (5) those incurred as a 
prisoner of war.  Id.  These provisions apply to claims for 
pension benefits.  38 C.F.R. § 4.17 (1999).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or a single disability at 40 
percent, or a combination of disabilities rated at 70 
percent.  Specifically, as determined by the RO, the 
veteran's service-connected disabilities include: disfiguring 
scar to the head, residual head trauma rated at 0 percent 
disabling, and residual scar to the left hand, middle finger 
at 0 percent disabling.  The nonservice-connected 
disabilities include impulse disorder, by history, at 0 
percent disabling, chronic suppurative mastoiditis, right ear 
at 10 percent disabling, degenerative joint disease of the 
knees by X-ray at 10 percent disabling, hearing loss due to 
mastoiditis at 0 percent disabling, right wrist fracture at 0 
percent disabling, and residuals right radius fracture at 0 
percent disabling.  These conditions result in a combined 
disability rating of 20 percent as assigned by the RO.  Thus, 
the veteran does not meet the schedular criteria for a total 
disability, unless the assigned ratings are in error.  As 
discussed in detail below, the medical evidence of record 
reveals that the veteran's current ratings are accurate.  

DISFIGURING SCAR TO THE HEAD, RESIDUAL HEAD TRAUMA

The veteran's head scar is rated noncompensable under 
Diagnostic Code (DC) 7800.  Under DC 7800, a slight 
disfiguring scar of the head, face or neck warrants a 
noncompensable evaluation.  A moderate disfiguring scar of 
the head, face, or neck warrants a 10 percent evaluation.  If 
the scarring is severe, especially if it produces a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent evaluation is warranted.  The Note to DC 7800 
relates that, in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 30 percent rating may be increased to 50 percent, and the 
10 percent to 30 percent.  

The Board will also consider additional post head trauma 
residuals under DC 8045.  Under DC 8045, purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304 (dementia due to head 
trauma).  The regulation provides that this 10 percent would 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnostic of multi-infarct dementia associated 
with brain trauma.  Parenthetically, the Board notes that the 
rating criteria for mental disorders were changed during the 
appeal period but that the criteria for a rating for DC 9304 
through DC 8045 were not changed.

In an October 1995 VA scars examination report, the veteran 
reported a trauma to the head during service.  He complained 
of headaches but denied any other symptoms on the scar area.  
Physical examination revealed a 1 cm. X 1 mm. wide linear 
scar with loss of color not tender to palpation.  There was 
no inflammation, swelling, depression, ulceration, keloid 
formation, adherence, or herniation.  There was no cosmetic 
disfigurement and no limitation of function of the part 
affected.  The diagnosis was residual scars to the head.

In a July 1996 brain injury examination report, the veteran 
related a history of trauma to the head in service.  He 
complained of memory problems.  Physical examination revealed 
no aphasia, apraxia, or agnostia, and no cranial nerve 
impairment.  He had a normal gait, negative Romberg and 
Tandem, and no dysmetria or dysinergia.  The motor system was 
normal in tone and strength and sensory system was grossly 
normal.  Deep tendon reflexes were normal with no pathologic 
reflexes.  The final diagnosis was status post trauma to 
head.  The July 1996 VA general medical examination report 
noted a well healed linear scar over the forehead, 
approximately one inch long, which was described as not 
disfiguring.

In a November 1997 VA neurological examination report, the 
veteran complained of memory problems, getting easily lost, 
and loss of recall.  He denied receiving any treatment and 
noted he was treated once at the Mental Hygiene Clinic but 
treatment was interrupted due to the side effects of 
medication.  Physical examination revealed that the veteran 
was right-handed and was without aphasia, apraxia, or 
agnosia.  Cranial nerve examination showed decreased hearing 
on the right side.  He had normal gait, negative Romberg and 
Tandem, and no dysmetria or dysinergia.  No focal motor 
deficit was noted and sensory system was grossly normal.  
Deep tendon reflexes were symmetric all over with no 
pathologic reflexes.  The final diagnosis was status post 
trauma to head.

Based on the above evidence, the Board finds that there is no 
basis on which to assign a higher evaluation for residuals of 
head trauma.  First, although the veteran's head trauma scar 
is located on his face, two separate VA examinations have 
reported that the scar was not disfiguring.  Similarly, the 
scar has twice been described as well healed.  Finally, there 
is no evidence of ulcerations, tenderness, or pain.  
Accordingly, there is no basis on which to assign a 
compensable evaluation for residual scarring.  The Board has 
also considered the residuals of brain trauma and finds that 
there is no basis on which to assign a higher evaluation.  
Although the veteran has reported problems with memory loss 
and headaches in one VA examination several years ago, 
physical and mental examinations have been essentially 
normal.  Moreover, there is no evidence of dementia 
associated with the head trauma.  Therefore, the assignment 
of a noncompensable evaluation is appropriate. 
 
RESIDUAL SCAR TO THE LEFT HAND, MIDDLE FINGER 

By analogy, the RO rated the veteran's residual scar to the 
left middle finger under DC 5226 and assigned a 
noncompensable evaluation.  See 38 C.F.R. § 4.20 (1999).  The 
Board will also consider DCs 7803, 7804, and 7805, based on 
superficial scarring and limitation of the part affected.

Under DC 5226 (ankylosis, middle finger), a 10 percent 
evaluation is warranted for unfavorable or favorable 
ankylosis on either the major or minor side.  38 C.F.R. 
§ 4.71a, DC 5226 (1999).  In addition, under DC 7804, a 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (1999).  A 10 percent evaluation is also 
warranted under DC 7803 for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, DC 
7803 (1999).  All other scars are rated on the limitation of 
the part affected.  38 C.F.R. § 4.118, DC 7805 (1999).  

In an October 1995 VA scar examination report, the veteran 
reported a laceration to the left middle finger associated 
with a fracture.  He complained of tightness of the left 
middle finger.  Physical examination revealed a 1/2 cm. X 1 mm. 
wide linear scar located at the base of the nail on the left 
middle finger with loss of color but was not tender.  There 
was no inflammation, no swelling, no depression, no 
ulceration, no keloid formation, no adherence, and no 
herniation noted.  It was not cosmetically disfiguring and 
did not limit the function of the part affected.  The final 
diagnosis was residual scar to left middle finger, healed.

Based on the above evidence, the Board finds that a 
noncompensable evaluation for the veteran's left middle 
finger scar is appropriate.  First, the Board notes that the 
evidence does not support a finding of ankylosis of the left 
middle finger.  Ankylosis is defined as stiffening or 
fixation of a joint.  In the October 1995 VA examination 
report, the examiner remarked that there was no limitation of 
the left middle finger.  Because the evidence does not show 
ankylosis of the middle finger, there is no basis under DC 
5226 for a compensable rating.  Further, that same examiner 
noted that the veteran's left middle finger scar was well-
healed and without inflammation, swelling, ulceration, 
adherence, and keloid formation.  Accordingly, there is no 
basis to assign a compensable evaluation for residual 
scarring.

IMPULSE DISORDER, BY HISTORY

The RO has rated the veteran's impulse disorder under DC 9410 
(other and unspecified neurosis) and assigned a 
noncompensable evaluation.  As noted above, while this appeal 
was pending, the applicable rating criteria for mental 
disorders, 38 C.F.R. § 4.125 et seq., were amended effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that there is 
no basis upon which to conclude that the earlier version of 
the pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the time 
applicable. 

Briefly, under the old criteria, anxiety disorders were 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9400 (1996).  
Under the new regulations that took effect during the 
pendency of this appeal, a 10 percent evaluation may be 
assigned with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
anxiety reaction with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9400 (1999).

In a July 1996 VA mental disorders examination report, the 
veteran reported psychiatric care at the Mental Hygiene 
Clinic but could not remember when.  The examiner noted a 
previous VA examination report in 1990 with a diagnosis of 
alcohol abuse, rule/out dependence, and impulse control 
secondary to eating.  The veteran indicated that he lives 
with his parents and had no income.  He complained of wanting 
to be alone, being irritable, poor sleeping, and occasional 
drinking.  Mental status examination reflected that he was 
clean and adequately groomed.  He was alert and oriented, 
mood was euthymic, affect constricted, attention and 
concentration were good, memory was fair, speech was clear 
and coherent, and he was not hallucinating, suicidal, or 
homicidal.  His insight and judgment were fair and he 
exhibited good impulse control.  The final diagnosis was 
alcohol abuse, rule/out dependence.  

In a November 1997 VA mental disorders examination report, 
the veteran related that he had been in a series of 
consensual relationships but never married.  He had received 
past psychiatric diagnoses of substance abuse disorder, 
alcohol abuse dependence, and impulse control disorder 
secondary to alcohol use.  He was not receiving regular 
psychiatric treatment nor had he been hospitalized.  The 
veteran complained that he slept poorly, was intolerant to 
external stimuli, and did not like to be around a lot of 
people or noise.  He admitted to being a heavy drinker but 
reported that he drank less and his behavior was also less 
violent.  He remarked that he had been physically abusive to 
women and gave vague complaints of forgetfulness and his mind 
going black.  

Mental status examination reflected that the veteran was 
adequately dressed and groomed, was in full contact with 
reality, answered relevantly, coherently, and logically, and 
showed no evidence of delusions, hallucinations, or suicidal 
or active homicidal thoughts.  He complained of difficulty 
sleeping, intolerance to noise, avoidance of crowds and 
places, memory loss, and forgetfulness but the examiner noted 
that she did not notice any significant problem.  His affect 
was adequate, mood tense, and he was oriented to person, 
place, and time.  Memory was relatively well preserved, 
intellectual capacities were maintained, judgment was fair, 
and insight poor.  The final diagnoses included substance 
disorder, and alcohol abuse in partial remission.  The global 
assessment of functioning (GAF) was 70-75.  The examiner 
concluded that the veteran did not have any significant 
memory loss or intellectual impairment and none of the 
symptoms was consistent with a diagnosis of organic brain 
disorder.

Based on the above evidence, the Board finds that there is no 
basis for an increased rating for an impulse disorder under 
either the new or old psychiatric criteria.  First, the 
veteran is not shown to have more than symptoms which 
somewhat adversely affect his relationships with others.  
Moreover, the evidence indicates that the veteran's impulse 
disorder is related to alcohol and drug dependency as 
evidenced by diagnoses of impulse control disorder secondary 
to alcohol use.  In addition, in the July 1996 VA examination 
report, the examiner specifically noted that the veteran 
exhibited good impulse control.  Accordingly, while the 
veteran's impulse control disorder may cause some problems, 
there is no evidence that a higher evaluation is warranted 
under the old psychiatric criteria.  

The Board further finds that a higher evaluation is not 
warranted under the new criteria either.  First, the most 
recent VA examination revealed that the veteran was not 
receiving regular psychiatric care, had never been 
hospitalized, and was on no psychiatric medications.  
Further, the veteran's history with alcohol was also noted 
and he remarked that when he drank less, his behavior was 
less violent.  Moreover, although the veteran reported 
symptoms of sleep difficulty, avoidance, and memory loss, the 
Board notes that the examiner found no significant memory 
loss or intellectual impairment at the time of the 
examination.  Finally, the veteran's GAF was noted to be 70-
75, indicating transient and expectable reactions to 
stressors and no more than slight impairment in functioning.  
Therefore, the Board finds that there is no basis on which to 
assign a compensable evaluation under the new psychiatric 
criteria.

CHRONIC SUPPURATIVE MASTOIDITIS, RIGHT EAR

During the pendency of the appeal, the rating criteria for 
diseases of the ear were revised in May 1999.  The RO did not 
readjudicate the veteran's ear disability based on the 
revised criteria prior to the transfer of the claims file to 
the Board.  However, as the schedular ratings applicable to 
mastoiditis (now DC 6200) did not, in essence, change as a 
result of these revisions, the Board finds that no prejudice 
will result to the veteran by way of appellate review of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also VAOPGCPREC 16-92 (July 24, 1992).  Further, 
although the Board finds no substantive differences between 
the amended provisions of the Rating Schedule and the prior 
version with respect to the ratings assigned to the veteran's 
ear disability, the amended provisions will be applied as 
"more favorable" to the veteran in light of the revisions 
to the explanatory section of the Rating Schedule.  See 
VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).

The RO originally rated the veteran's mastoiditis under DC 
6206 and a 10 percent evaluation was assigned.  Under the old 
DC 6206, mastoiditis was to be rated for impairment of 
hearing and under suppuration (DC 6200).  Under the current 
regulations, mastoiditis itself is included under DC 6200 and 
DC 6206 has been eliminated.  What has not changed in the 
regulations is that a 10 percent rating will be granted for 
chronic suppurative otitis media during the continuance of 
the suppurative process and for mastoiditis.  Significantly, 
a higher than 10 percent rating was not available under 
either the old or new regulations regardless of the severity 
of the disability.  

In an August 1996 VA audio-ear examination report, the 
veteran related no history of ear infections or ear surgery.  
He complained of decreased hearing and tinnitus and had pain 
in the right ear at the time of the examination.  Physical 
examination revealed that the auricles were normal.  The 
examiner noted that the external canal was edematous with 
inflammatory changes clearly visible.  The tympanic membrane 
had a thick, yellowish exudate over it but no perforations 
were seen.  The tympanum was normal.  The mastoid appeared to 
be normal although active ear disease was noted.  There was 
no infection of the middle or inner ear and the examiner 
noted that the ear disease was not affecting other functions 
such as balance and it was not associated with respiratory 
disease.  The final diagnoses included external otitis, 
rule/out mastoid involvement, right external chronic otitis, 
and decreased hearing.  An X-ray of the mastoid showed 
pneumatization of mastoid air cells compatible with chronic 
mastoiditis changes, more prominent in left side.

In a November 1997 ear examination report, the veteran 
reported recurrent right ear discharge since active duty.  
Physical examinations showed no deformities, external canals 
were negative, but the examiner noted active ear disease and 
infection in the middle ear.  The final diagnosis was chronic 
suppurative mastoiditis, right ear.  In a November 1997 VA 
general medical examination report, the veteran's ears were 
normal and there were no perforations or discharge noted.  

Based on the above evidence, the Board finds that a higher 
than 10 percent evaluation for chronic mastoiditis is not 
warranted.  Significantly, a higher than 10 percent rating 
would not be available under either the old or new 
regulations regardless of the severity of the veteran's 
mastoiditis disability.  In addition, as discussed below, 
hearing loss due to mastoiditis has already been separately 
considered.  Thus, the 10 percent evaluation for chronic 
mastoiditis is appropriate.

DEGENERATIVE JOINT DISEASE OF THE KNEES BY X-RAY (10 PERCENT 
DISABLING)

The RO has rated the veteran's degenerative joint disease of 
the knees under DC 5003.  The RO will also consider DCs 5256, 
5257, 5258, 5260, and 5261 based on ankylosis of the knee, 
knee impairment, cartilage impairment, and limitation of 
motion of the leg.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, with 
occasional incapacitation exacerbations.  A 10 percent rating 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Id.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).

In a July 1996 VA joints examination report, the veteran 
denied right knee pain.  Physical examination showed no 
swelling, no deformities, and no instability but did reveal 
mild crepitus of the right knee.  He had no tenderness to 
palpation of the right knee joint and no muscle atrophy.  He 
had full range of motion of the right knee and a negative 
patellar grinding test.  The examiner concluded that the 
veteran's right knee was negative on examination.

In a November 1997 VA general medical examination report, the 
veteran complained of pain in both knees but there was no 
evidence of swelling.  In a December 1997 VA joints 
examination report, the veteran complained of left knee, but 
not right knee, pain.  He denied recent treatment but noted 
precipitating factors of squatting or going up stairs.  He 
took no medication.  Physical examination revealed complete 
and full range of motion of both knees without painful motion 
on either knee.  There was no evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of motion, subluxation, or 
ankylosis of either knee.  He had a normal gait cycle.  Mild 
crepitus of both knees was noted but the patellar-grinding 
test was negative.  X-rays showed mild to moderate 
degenerative joint disease of both knees.

Based on the above evidence, the Board finds that there is no 
basis on which to assign a greater than 10 percent evaluation 
for a bilateral knee disability.  Specifically, there is no 
evidence of ankylosis of either knee and no basis on which to 
assign a higher evaluation under DC 5256 (knee ankylosis).  
Moreover, the VA examinations showed no recurrent subluxation 
and specifically noted that there was no instability.  
Therefore, there is no basis on which to assign a higher 
evaluation under DC 5257 (knee impairment).  Further, the 
medical evidence does not show cartilage involvement and DCs 
5258 and 5259 (cartilage involvement) are not for 
application.  In addition, the July 1996 VA examination 
showed full range of motion of the right knee and the 
November 1997 VA examination revealed full range of motion of 
both knees.  Accordingly, there is no basis under DCs 5260 
and 5261 (limitation of motion) to assign a higher evaluation 
based on limitation of motion.  

Finally, DC 5003 provides that in the absence of limitation 
of motion (as in this case), a 10 percent evaluation is for 
application with X-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation may be assigned with occasional incapacitating 
exacerbations.  Here, the most recent X-ray evidence shows 
mild to moderate degenerative arthritis in both knees.  In 
this case, the veteran has been assigned a 10 percent 
evaluation for confirmed X-ray evidence of degenerative joint 
disease of both knees (two or more joints) and a higher 
rating is not in order.

HEARING LOSS DUE TO MASTOIDITIS (NONCOMPENSABLE)

As noted above, during the pendency of the appeal, the rating 
criteria for diseases of the ear was revised in May 1999; 
however, the rating criteria with respect to hearing 
impairment did not chance.  Thus, appellant review is 
appropriate at this time.  

The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal auditory 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85, Part 4 DC 6100-6110 (1999).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (1999).

In an August 1996 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
40
LEFT
10
10
20
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted normal hearing in the right ear except for 
mild sensorineural hearing loss at 4000 Hz. and normal 
hearing in the left ear, both with normal word recognition 
scores.

Based on the evidence above and in light of the applicable 
regulations, the Board finds that the currently-assigned 
noncompensable evaluation is warranted under the regulations.  
Specifically, a VA audiology examination report notes 
essentially normal hearing in both ears, except at 4000 Hz. 
in the right ear, and normal word recognition scores.  
Accordingly, there is no basis on which to assign a higher 
evaluation for hearing loss.  

RIGHT WRIST FRACTURE AND RIGHT RADIUS FRACTURE 

The RO rated the veteran's right wrist fracture under DC 
5215.  Limitation of motion of the wrist, identified as 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm, may be assigned a 10 percent 
disability rating under DC 5215 for both the major or minor 
hand.  38 C.F.R. § 4.71a, DC 5215 (1999).  This is the 
highest evaluation available under this code.

The RO separately rated the veteran's right radius fracture 
under DC 5212.  Under DC 5212, a 10 percent evaluation is 
warranted for malunion of the major radius, with bad 
alignment.  A 20 percent evaluation may be assigned with 
nonunion of the upper half of the radius and a 30 percent 
evaluation requires nonunion in the lower half of the major 
upper extremity without loss of bone substance or deformity.  
.  38 C.F.R. § 4.71a, DC 5212 (1999).  An endnote to the 
Elbow and Forearm regulations reflects that in all the 
forearm and wrist injuries, DCs 5205-5213, multiple impaired 
finger movements due to tendon tie-up, muscle or nerve 
injury, are to be separately rated and combined not to exceed 
rating for loss of use of hand.  

Outpatient treatment notes reveal that the veteran fractured 
his right wrist in September 1991 and underwent a closed 
reduction with pin and plaster placement in October 1991.  In 
an April 1992 VA hand examination report, the veteran 
complained of pain in the wrist and hand with grasping, 
pulling, and lifting.  He was noted to be a laborer.  
Physical examination revealed a deformity of the right wrist 
at the radial site.  There was a healed traction screw scar 
in the distal third of the forearm and hand.  Painful and 
limited movements of the wrist were noted.  Range of motion 
was dorsiflexion to 30 degrees, palmar flexion to 40 degrees, 
radial deviation to 0 degrees, and ulnar deviation to 20 
degrees.  He had a weak and painful grasp but there was full 
range of motion of the metacarpo and interphalangeal joints.  
The final diagnoses were fracture of the distal radius, 
status post surgery, with residuals.

In a July 1996 VA joints examination report, the veteran 
related a right hand and right forearm trauma several years 
previously.  Physical examination revealed no swelling, no 
deformities, and no instability of the right wrist but mild 
crepitus was noted.  Tenderness to palpation on the dorsum of 
the right wrist from the radial head was noted.  There was no 
muscle atrophy of the right wrist and he had normal muscle 
strength.  Range of motion of the right wrist was reported as 
flexion to 50 degrees and dorsiflexion to 60 degrees.  The 
final diagnosis was residuals, right radius fracture.

In a November 1997 VA general medical examination report, a 
veteran reported fracturing his right hand at home and a 
right forearm scar was noted.  He also complained of pain in 
the right elbow but there was no evidence of swelling.  In a 
December 1997 VA joints examination report, he complained of 
pain in the right elbow, but not the right wrist.  He was 
taking no medication and had not received regular medical 
care.  A history of an open reduction and internal fixation 
of a right distal radius fracture three years previously was 
noted.  

Physical examination revealed range of motion of the wrist as 
dorsiflexion to 60 degrees and flexion to 50 degrees.  There 
was no painful motion on the wrist and no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of motion of 
the right wrist.  The examiner noted mild limitation of 
motion of the right wrist and the diagnoses included 
residuals, right radius fracture and old fracture of the 
distal radium of the right wrist.  There was no evidence of 
degenerative joint disease of the wrist or radius noted.

Based on the above evidence, the Board finds that there is no 
basis on which to grant a higher evaluation for the residuals 
of a right wrist fracture or a right radius fracture.  
Specifically, although an April VA examination report noted 
pain and limited motion of the right wrist several months 
after the veteran sustained a fracture, subsequent VA 
examinations have noted no deformities, no swelling, no 
instability, no atrophy, and no limitation of motion.  In the 
most recent VA examination report dated in November 1997, 
range of motion was reported as dorsiflexion to 60 degrees 
and flexion to 50 degrees.  Because there is, at most, mild 
limitation of motion, as characterized by the examiner, there 
is no basis for a compensable evaluation under DC 5215.  
Further, as there is no evidence of arthritis of the wrist a 
separate compensable evaluation for arthritis is not 
warranted.

In addition, the Board finds no basis on which to assign a 
compensable evaluation for a right radius impairment.  
Specifically, a compensable evaluation of an impairment of 
the radius requires evidence of malunion with bad alignment.  
Although the veteran reported some discomfort of the radial 
head in a July 1996 VA examination report, there is no 
evidence that the bone did not heal in alignment as reflected 
by the lack of deformity.  Accordingly, the assignment of a 
noncompensable evaluation is appropriate.

In conclusion, the ratings resulting in a combined 20 percent 
disability rating are appropriate, and the veteran does not 
meet the objective criteria for total disability.  
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes on an objective basis is not 
warranted.

Subjective Standard or Unemployability Test

The regulations also specify criteria for a finding that a 
disability is permanent.  A person is to be considered 
"permanently" disabled when found to be unemployable as a 
result of a disability or disabilities reasonably certain to 
last throughout the claimant's life.  38 U.S.C.A. § 1502(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340(b), 4.15 (1999); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  VA 
regulations also provide that the presence of certain 
disabilities may provide a basis for permanent and total 
disability.  38 C.F.R. § 3.340(b) (1999).  Totally 
incapacitating diseases and injuries of long-standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  Id.  The veteran implies that his disabilities are 
permanent because he has been unable to work for many years.  
Because the medical evidence does not establish whether all 
his conditions are or are not permanent, the Board will 
assume for purposes of this decision that all the 
disabilities are permanent, without so conceding.

A veteran who does not have a schedular total disability and 
does not meet the objective ("average person") standard for 
total disability under 38 C.F.R. § 4.16 may nevertheless be 
awarded pension if he or she meets extra-schedular rating 
standards of unemployability by reason of his or her 
disabilities, age, occupations background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (1999); Block v. Brown, 7 
Vet. App. 343 (1994).

The veteran was born in November 1946.  He reportedly 
finished high school and worked primarily as a laborer and as 
a welder and factory worker.  As noted, his current 
disabilities include a scar to the head, a scar to the left 
middle finger, impulse disorder, chronic suppurative 
mastoiditis, degenerative joint disease of the knees, hearing 
loss due to mastoiditis, right wrist fracture, and residuals 
right radius fracture.  The veteran related that he last 
worked in approximately 1987.

At a personal hearing in March 1994, the veteran testified 
that he had trouble working after service because of problems 
with his hands, knees, throat, and headaches.  A history of 
poor memory, violence, and physical ailments was noted.  He 
related that he had difficulty holding onto a job because of 
problems with his supervisor, could not retain information, 
and would become disoriented.  He described a fracture of his 
right hand and reported that he could not use the hand much.  
He also noted that he had cramps in his legs and had 
difficulty walking.  He indicated that he had been given 
sleeping pills at the Mental Hygiene Clinic.  He stated that 
he was laid off from a job at a book store because of the 
economy and was told that he would be called back but never 
was.  He stressed that his legs, hands, and forgetfulness 
were the disabilities that prevented him from working.  Upon 
further questioning, he indicated that he had prior work 
experience as a welder, but was unable to work under 
deadlines.  He was not receiving regular medical care and was 
not receiving Social Security benefits.  He lived with his 
parents, and was able to drive but had been in trouble for 
driving without a license.  

In an August 1997 hearing, the veteran testified that he 
could not work because he could not concentrate, did not like 
to be around people, and preferred to be home alone listening 
to music.  He indicated that he liked electric welding but 
was unable to work in that area because he could not hold 
heavy things in his hand.  He had received treatment at the 
Mental Hygiene Clinic but did not like the medication he was 
given and quit therapy.  He admitted to a violent temper and 
reported that he attempted suicide on one occasion.  He 
reported problems with his knees, had problems hearing, and 
could not concentrate.  Upon further questioning, he related 
that he last worked four or seven years previously.  He 
related that he worked in a factory doing welding for ten 
years then worked on his own for a period of time.  He also 
worked at a bookstore delivering books.  

In order to establish entitlement to a permanent and total 
rating for disability purposes, the veteran must establish 
that he is unable to engage in substantially gainful 
employment as a result of permanent disability not due to 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1999).  In his appeal, he claimed that his disabilities 
prevented him from working.  The evidence does not show that 
he had sought other employment.  Being unemployed is not 
synonymous with being unemployable.  Here it is not shown 
that he is, under the criteria, unable to find some 
employment due to his disabilities.

The veteran's scars, psychiatric, knee, ear, and right arm 
disorders, alone and in combination are not, in the Board's 
determination, so severely disabling as to render the average 
50-55 year old person unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render him 
individually unable to follow a substantially gainful 
occupation.  Specifically, the veteran has no visual 
impairment, is ambulatory, well-developed, and well 
nourished, has no impediment with walking, has full range of 
motion of his extremities, and is well oriented.  Although he 
complains of various medical disorders, it appears that he 
does not receive regular medical care for any of his 
disorders, is on no medications, and can manage his own 
funds.

In sum, the Board concludes that the weight of the evidence 
shows that the veteran does not have permanent and total 
disability which would preclude an average person from 
engaging in substantially gainful employment nor is he 
individually precluded from substantially gainful employment 
because of permanent disability not the result of willful 
misconduct.  Accordingly, entitlement  to a permanent and 
total disability rating for pension  purposes is not 
warranted. 



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

